Citation Nr: 1641303	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-11 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for instability of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously remanded by the Board in February 2016.  As discussed in the introduction section of the February 2016 Board remand, the Veteran stated satisfaction with the assigned 40 percent rating for arthritis of the right knee, but maintained disagreement with the failure to assign additional compensation for right knee instability.  Thus, the Board found that entitlement to a higher rating for right knee arthritis was not perfected and was not before the Board.  The Board further determined that a claim for a compensable rating for right knee instability was properly before the Board.  The claim was remanded in order to obtain outstanding treatment records and to conduct a VA examination.  The Veteran's outstanding VA treatment records have been obtained and considered.  Stegall v. West, 11 Vet. App. 268 (1998).  

However, the Veteran failed to appear for his scheduled VA examination.  38 C.F.R. § 3.655(b) states that when a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In the instant case, the Veteran appealed his initially assigned disability rating for his right knee disability.  Accordingly, the Board can proceed with the adjudication of the appeal based on the evidence of record.  Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).         


FINDING OF FACT

Effective November 13, 2008, the Veteran's right knee disability has been productive of no more than slight instability.  
CONCLUSION OF LAW

Effective November 13, 2008, the criteria for the assignment of a separate 10 percent rating and no higher for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of rating disabilities that is based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257 (2015).

Analysis 

As discussed above, the February 2016 Board remand found that the Veteran only perfected a claim for a higher rating for right knee instability.  The Board determined that the Veteran did not perfect a claim for a higher rating for his right knee arthritis based on his May 2011 VA Form 9.  Thus, despite the contentions of the August 2016 appellate brief, the issue properly before the Board at this time is whether the Veteran is entitled to a compensable rating for instability of the right knee.  
During the course of the appeal, the Veteran reported instability, as well as pain and discomfort that impacts his activity level.  He stated that he has to wear a knee brace and that he experiences sudden buckling of the knee.  See July 2009 medical record, October 2009 VA examination report, and February 2010 medical record.  In his May 2011 VA Form 9, the Veteran also stated that he has to be careful of his knee due to instability.  He further stated that had he not exercised and taken Tylenol the morning of the October 2009 VA examination, he would have had decreased ability to walk.  See March 2010 Notice of Disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran is competent to describe feelings of instability of the right knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, his statements regarding buckling of the right knee and the need to wear a right knee brace have been consistent.    

Although the October 2009 examiner stated that the Veteran had no instability of the right knee, she further stated that as long as the Veteran "wears his knee brace he has no significant limitations."  A private doctor then submitted a March 2010 statement which indicated that he recently examined the Veteran and that the Veteran has instability of the right knee.  However, treatment records from February 2010 show that the Veteran had joint stability but that he reported complaints of buckling of the right knee.  Given the Veteran's competent and consistent reports of wearing a right knee brace and experiencing buckling of the right knee, along with the March 2010 letter from the Veteran's private doctor which stated that he has instability of the knee, the Board finds that a separate 10 percent rating for right knee instability is warranted for the entirety of the appeal period.  

However, the preponderance of the evidence is against a finding that the Veteran has right knee instability that is moderate or severe.  The October 2009 VA examination reveals that although the Veteran has pain after prolonged sitting, he has "no significant limitations" as long as he wears his knee brace.  Private treatment records from 2010 reveal that the Veteran reported that his knee feels "unstable" and that it feels as if it falls out of place.  Although the private doctor described the Veteran's degeneration of the right knee as severe, he did not specifically describe the instability as moderate or severe.  See March 2010 treatment record. 

The Veteran's lay statements and the medical evidence do not support a finding of either moderate or severe instability of the right knee.  The evidence of record indicates that the Veteran has no more than slight instability of the right knee.  Accordingly, the preponderance of the evidence is against a finding of moderate or severe instability of the right knee at any time during the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable in the instant appeal.    

Additionally, the Board acknowledges the August 2016 appellate brief which requests an additional VA examination.  However, as discussed above, this claim was remanded by the Board in February 2016 in order to obtain an additional VA examination.  As the Veteran did not report for the scheduled VA examination, his appeal must be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Moreover, as the evidence of record reveals that the Veteran is employed, a claim for a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Finally, the Board need not address whether referral for extraschedular consideration is warranted as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A disability rating of 10 percent and no more for right knee instability is granted, effective November 13, 2008.  

____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


